Citation Nr: 0640142	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-22 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for cervical spine 
disability.

Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1974 to 
September 1975 with active duty for training in the National 
Guard from July 1985 to August 1985.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 2002 rating decision of the Albuquerque, New Mexico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Jurisdiction over the claims folders was subsequently 
transferred to the RO in Buffalo, New York.

As requested, the veteran was scheduled for a hearing before 
a Decision Review Officer in April 2005.  The record reflects 
that he failed to appear for the hearing without explanation.  
He has not requested that the hearing be rescheduled.

 
REMAND

The veteran contends that service connection for disabilities 
of the cervical spine and left shoulder is warranted because 
they were aggravated during his period of active duty for 
training with the National Guard.  The Board finds that 
further development is required before this case can be 
adjudicated.  In this regard, the Board notes that the 
veteran has not been provided complete notice with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA). 

The Board also finds that a medical opinion is required in 
this case.  The veteran alleges and the record establishes 
that his cervical spine and left shoulder disabilities pre-
existed his entrance into active duty for training with the 
National Guard.  The veteran has been granted service 
connection for a low back disability on the basis of 
aggravation during the period of active duty for training in 
July and August 1985.  Therefore, that period of active duty 
for training qualifies as active military service, and the 
presumption of soundness applies.  It can only be rebutted 
with clear and unmistakably evidence that the disabilities 
existed prior to service and were not aggravated as a result 
of service.  The medical opinions of record do not address 
this clear and unmistakable evidence standard.  Accordingly, 
an additional VA examination is required.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice required by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and notice that he 
should submit all pertinent evidence in 
his possession.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's 
cervical spine and left shoulder 
disabilities.

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  Any indicated 
studies must be performed, and the claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
proffer an opinion with respect to each 
currently present disorder as to whether 
it clearly and unmistakably existed prior 
to the veteran's period of active duty 
for training in July and August 1985 and 
clearly and unmistakably underwent no 
permanent increase in severity during or 
as a result of this period of service.  

The rationale for all opinions expressed 
must also be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the veteran's claims based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 

							(CONTINUED ON NEXT PAGE)

Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




